Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A method for providing wear spreading among a plurality of thermal die regions in an integrated circuit ... comprising: producing die region wear-out data representing a cumulative amount of time each of the plurality of thermal die regions has spent at an operating condition, based on operating condition data from each of the plurality of die regions, wherein the operating condition data is based on at least one of ... frequency of operation ... an operating voltage ... and an activity level; ... determining if a short term spreading operation based on operating condition data that is not accumulated over the life of a respective thermal region should override a wear spreading operation that is based on data that is accumulated over the life of the respective thermal region; and when an override condition is met, spreading wear among the plurality of thermal die regions based on operating condition data that is not accumulated over the life of a respective thermal region when an override condition exists,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
M. Ciappa, "Lifetime Modeling and Prediction of Power Devices," teaches methods for accurate lifetime prediction of integrated heterogeneous physical processing systems such as integrated circuits, including a thermo-mechanical model utilizing failure prediction characteristics adapted to the particular system, but does not more specifically teach systems and methods for providing wear spreading among a plurality of die regions in an IC comprising producing die region wear-out data representing a cumulative amount of time each die region has spent at operating condition ranges, determining if a short term spreading operation based on non-lifetime operating condition data should override a thermal wear spreading operation based on lifetime data, and when the override condition is met, spreading wear among the die regions based on non-lifetime operating condition data while the override condition exists;
M. N. Islam and S. Kundu, "An analytical model for predicting the residual life of an IC and design of residual-life meter," teaches methods for generating a residual-life meter for integrated circuits based at least on a failure rate function and a mean time to failure function, wherein temperature and architecture considerations are included, but does not more specifically teach systems and methods for providing wear spreading among a plurality of die regions in an IC comprising producing die region wear-out data representing a cumulative amount of time each die region has spent at operating condition ranges, determining if a short term spreading operation based on non-lifetime operating condition data should override a thermal wear spreading operation based on lifetime data, and when the override condition is met, spreading wear among the die regions based on non-lifetime operating condition data while the override condition exists; and
S. S. Kumar, A. Zjajo and R. van Leuken, "Fighting Dark Silicon: Toward Realizing Efficient Thermal-Aware 3-D Stacked Multiprocessors," teaches methods for the design, simulation, and runtime thermal management of 3-D stacked multiprocessors, wherein an algorithm based on the 3-D architecture and power and temperature budgets is initialized, and scaling is preemptively performed based on the impact that execution of a packet could have on nearby processing elements in a 3-D stack, and temperature emergencies are handled by voltage-frequency downscaling, but does not more particularly teach systems and methods for providing wear spreading among a plurality of die regions in an IC comprising producing die region wear-out data representing a cumulative amount of time each die region has spent at operating condition ranges, determining if a short term spreading operation based on non-lifetime operating condition data should override a thermal wear spreading operation based on lifetime data, and when the override condition is met, spreading wear among the die regions based on non-lifetime operating condition data while the override condition exists.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 9 and 17 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 3-5, 7-8, 26, 29 and 32 depend from claim 1; claims 11-13, 15-16, 27 and 30 depend from claim 9; and claims 19-21, 23-24, 28, 31 and 33 depend from claim 17, and are also allowable at least based on their dependence from allowable independent claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191